Sherwood, J.
The defendant was indicted for an assault with intent to ravish one Polly Tellope. Tried, he was convicted and his punishment assessed at a fine of $j[00 and imprisonment in the county jail for six months, and he appeals to this court.
At the same term of his conviction, on November 29, 1890, by order entered of record, the trial court allowed defendant forty days in which to file his bill of exceptions. On January 7, 1891, by stipulation duly, signed and filed with the clerk of the circuit court, the time of filing the bill of exceptions was extended by the parties to the thirteenth of April, 1891. On the eighth of the last named month the bill of exceptions was signed and filed.
*545I. It is contended on behalf of the state that the bill should not be regarded as a valid bill because not filed within the time allowed by the order of the court. This is regarded as an erroneous view of section 2168, Revised Statutes, 1889. Under the provisions of that section, where an order of the court is made extending the time for filing the bill of exceptions, it is competent for the parties litigant, before the time extended has expired, to still further extend the time by filing a stipulation to that effect, as was done in this case. The bill is consequently a valid bill to all intents and purposes.
II. Defendant is not represented in this court by counsel, but on reading the record we find evidence which, if believed by the jury, was sufficient for his-conviction, and though there was evidence of a contrary effect, this was a matter for the consideration of the jury, and their verdict must stand, as the instructions-were entirely fair for defendant. Therefore, judgment-affirmed.
All concur.